Order entered October 1, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00792-CV

         ETX SUCCESSOR TYLER F/K/A EAST TEXAS MEDICAL CENTER
               A/K/A EAST TEXAS MEDICAL CENTER, Appellant

                                            V.

THE ESTATE OF THERESA FREEMAN, BY AND THROUGH RADONDA ELLIS, AS
   INDEPENDENT EXECUTOR AND LEWIS EDMOND CREED, JR., Appellees

                    On Appeal from the 422nd Judicial District Court
                               Kaufman County, Texas
                          Trial Court Cause No. 99320-422

                                         ORDER
       Before the Court is the September 27, 2018 motion of appellee The Estate of Theresa

Freeman for an extension of time to file a brief. We GRANT the motion and extend the time to

October 26, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE